DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 is being considered by the examiner. The IDS includes Chinese Office Action without English translation, therefore the Chinese Office Action is being considered only in view of cited prior art references within the Chinese Office Action. If Applicant feels that the body of the Chinese Office Action is essential for consideration Applicant is advised to submit a new IDS with English translation of the Chinese Office Action.

Allowable Subject Matter
Claims 6, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art (Wang et al. CN 108728876 A) discloses a method of preparing a high entropy alloy, comprising: placing a substrate in an aqueous electrolyte containing a high entropy alloy precursor, wherein the high entropy alloy precursor comprises ferric chloride, cobalt chloride, nickel chloride, cupric chloride and ammonium molybdate; and performing an electroplating process on the substrate to form a high entropy alloy on the substrates. However, the independent claim requires in addition manganese chloride and based on a total mole number of the high entropy alloy catalyst, a content of each of manganese, iron, cobalt, nickel, copper and the molybdenum is in a range of 5 to 35 at.%..
Bárta (Koroze a ochrana materiálu 62(1) 1-5, ‘2018’) discloses electroplating formation of high entropy alloy coating from water bath comprising manganese chloride, ferric chloride, cobalt chloride, 
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794